PER CURIAM.
Derrick Pettis seeks review of an order that denied his motion to correct illegal sentence. See Fla.R.Crim.P. 3.800(b). With respect to offenses committed in March 1996, Pettis alleged that he was entitled to resentencing because he was sentenced to a guidelines departure sentence under the unconstitutional 1995 guidelines. See Heggs v. State, 759 So.2d 620 (Fla.2000); Trapp v. State, 760 So.2d 924, 928 (Fla.2000).
The state conceded below that Pettis was entitled to resentencing. The trial court denied relief. Having reviewed the record, we agree with the state that Pettis should be resentenced.
Accordingly, the cause is REVERSED and REMANDED for resentencing.
TAYLOR, HAZOURI and MAY, JJ., concur.